    Case 1:19-cv-10023-KPF Document 245 Filed 03/11/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

       Plaintiffs and Counterclaim Defendants,
                                                            1:19-cv-10023 (KPF)
                          v.

MUFG UNION BANK, N.A. and GLAS
AMERICAS LLC,

       Defendants and Counterclaim Plaintiffs.



               NOTICE AND ORDER TO WITHDRAW AS COUNSEL

       PLEASE TAKE NOTICE that upon the accompanying declaration of Zachary B.

Kaye, and subject to the approval of the Court, Zachary B. Kaye hereby withdraws as

counsel for Defendants and Counterclaim Plaintiffs, and shall be removed from the Case

Management/Electronic Case Files (CM/ECF) notification list in the above-captioned

matter. Walter Rieman, Roberto J. Gonzalez, William A. Clareman, Jonathan Hurwitz,

and Shane D. Avidan of Paul, Weiss, Rifkind, Wharton & Garrison LLP will continue to

represent Defendants and Counterclaim Plaintiffs in this action.




                                            1
   Case 1:19-cv-10023-KPF Document 245 Filed 03/11/21 Page 2 of 2




Dated: New York, New York
       March 10, 2021


                                PAUL, WEISS, RIFKIND,
                                WHARTON & GARRISON LLP

                                By:   /s/ Zachary B. Kaye
                                      Zachary B. Kaye
                                1285 Avenue of the Americas
                                New York, New York 10019
                                Telephone: (212) 373-3440
                                Facsimile: (212) 492-0440
                                zkaye@paulweiss.com

                                Attorney for Defendants and Counterclaim
                                Plaintiffs MUFG Union Bank, N.A. and GLAS
                                Americas LLC, in their respective capacities as
                                Trustee and Collateral Agent, under the Indenture
                                dated October 27, 2016, and the Pledge and
                                Security Agreement dated October 28, 2016,
                                governing PDVSA’s Senior Secured Notes due 2020
                                (as to New York law issues only)




            IT IS SO ORDERED.

Dated: New York, New York
       March 11, 2021
                                       ____________________________________
                                               Hon. Katherine Polk Failla
                                              United States District Judge




                                      2
